Yak Wtok, J.
This is an appeal from an order awarding defendant $150 to defray her expenses for legal services in the defense of her wifehood • against the assault of plaintiff. This action is brought to have the marriage in Ohio between the parties hereto adjudged null and void, on the ground that at that time, she was the lawful wife of one Farlin to whom she was wedded previously in Michigan. This plaintiff assails the validity of the divorce secured by her from Farlin in Illinois, for the reason that the summons was served by publication on him while he was a resident of some other state.
The defendant in turn, attacks the validity of the divorce of Farlin’s first wife, to whom he was married in Michigan, secured by her in Wisconsin, because the summons was served upon him by publication while he was a resident of some other state. This controversy involves at least three marriages, and the laws of at least four states — a most tangled marital complication growing out of the conflict in the law of marriage and divorce of the several states. The plaintiff is in receipt *599of an annual income of about §20,000 and has §21,000 cash in-bank. Notwithstanding this great plenty of worldly goods,, he insists that she must forego the defense of her right to be called his wife, denied by him, or sell her jewelry and stage-wardrobe, the necessary paraphernalia of an actress of her admitted standing, or the furniture in her hired home, which: he bids for in his affidavit, or use her capital of $2,800 in bank, the net savings of a long professional career commencing at the age of fifteen, and from which she derives the-munificent annual income of $120, which is totally inadequate-for her support, and her principal must rapidly dwindle away. For several reasons, including the disturbing effects of this, litigation, she has been unable for the last year to obtain employment at her usual work. We think the allowance of $750 was proper both in law and amount to enable her to procure the services of those learned in the law, so much required for the unraveling of this complexity of connubial rights. O' Dea v. O’Dea, 31 Hun, 441; 95 N. Y. 667; Hoffman v. Hoffman, 7 Robt. 474; Douglas v. Douglas, 13 Abb. (N. S.) 291; Merritt v. Merritt, 99 N. Y. 643.
Order must be affirmed, with costs.
Clement, Ch. J., concurs.
Order affirmed.